Order entered April 5, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00165-CV

              CHRIS FAST AND BRITTANY FAST, Appellants

                                      V.

                   HAUK CUSTOM POOLS, LLC, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-00339-2019

                                   ORDER

      Before the Court is appellants’ April 1, 2021 unopposed motion to extend

time to file their brief. We GRANT the motion and ORDER the brief be filed no

later than April 23, 2021.


                                           /s/   KEN MOLBERG
                                                 JUSTICE